Citation Nr: 1436996	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of traumatic brain injury (TBI).  

2.  Entitlement to an initial disability rating in excess of 30 percent for post concussive syndrome with headaches, residuals of TBI.  

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease.

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease.

5.  Service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a July 2008 rating decision, the RO continued a 10 percent disability rating for the right and a 10 percent disability rating for the left knee.  In a November 2009 rating decision, the RO granted service connection for residuals of TBI, with a 10 percent disability rating for post-concussive headaches, effective March 1, 2007.  

In a February 2011 rating decision, the RO granted a 30 percent disability rating for post concussive syndrome with headaches, residuals of TBI, effective March 1, 2007.  At that time, the RO also granted a separate 10 percent disability rating for TBI.  However, higher ratings are available for TBI, both as a separate rating and for post concussive syndrome with headaches.  The Veteran is presumed to seek the maximum available benefit for each disability.  As such, those claims are still considered to be on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
In November 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  
In June 2006, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2012).  

In September 2012, the RO denied the claim of service connection for glaucoma.  The Veteran submitted a notice of disagreement in December 2012.  A Statement of the Case (SOC) was not issued.  This will be addressed below.

In May 2013, the Veteran submitted additional evidence and argument in support of his claims on appeal.  The Veteran waived Agency of Original Jurisdiction (AOJ) review of this evidence, so that the Board may consider this evidence in the first instance.   See 38 C.F.R. § 20.1304.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his post concussive syndrome with headaches, residuals of TBI, is more severe than indicated by his 30 percent disability rating and that a separate disability rating in excess of 10 percent is warranted for TBI.  He further contends that disability ratings in excess of 10 percent are warranted for each knee.

The Board initially notes that during his November 2012 Board hearing, the Veteran reported that his TBI residuals have worsened.  Additionally, in May 2013, he provided new private medical records documenting that he had undergone bilateral total knee arthroplasties, indicating a worsening of the knee disabilities.  The Veteran last received examinations for these disabilities in 2009.  More contemporaneous examinations, with findings responsive to the applicable rating criteria, are needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Specific to the claims for increased ratings for TBI and post concussive syndrome with headaches, residuals of TBI, over the course of the Veteran's appeal, VA amended the rating schedule for TBI, under Diagnostic Code 8045.  The revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  However, a Veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a , Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045.   See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  

In this case, the Veteran's claim was filed prior to October 23, 2008 and he has not requested review under the revised criteria.  However, the RO applied the revised criteria in a February 2011 Statement of the Case (SOC).  Accordingly, out of fairness to the Veteran, the Board finds that both sets of criteria are applicable to the claim; however, the new criteria are only applicable for the period on or after the effective date of the new regulation.

Under the previous regulation, Diagnostic Code 8045 provides for the evaluation of brain disease due to trauma.  38 C.F.R. § 4.124a (2007).  This diagnostic code specifies that purely neurological disabilities are rated under the applicable diagnostic code.  Purely subjective complaints, such as headache, dizziness, or insomnia, which are recognized as symptomatic of brain trauma, are rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma. A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. Id. 

Under the amended regulation, Diagnostic Code 8045 provides for the evaluation of TBI. 38 C.F.R. § 4.124a (effective October 23, 2008). There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

The Board further notes that the Veteran is already service-connected for posttraumatic stress disorder (PTSD) (July 2007 rating decision) and a cranial nerve 4 injury with left hyper-deviation and convergence insufficiency as secondary to residuals of TBI (September 2012 rating decision).

As to the claimed knee disabilities, the January 2013 private record from West Orange Orthopedics indicates that the Veteran was scheduled to receive a total knee arthroplasty for each knee in May 2013.  The claims file, however, does not contain any record demonstrating that such surgery actually took place.  This needs to be clarified in order to properly evaluate the Veteran's service-connected right and left knee disabilities.

The Board also notes that the Veteran receives VA treatment in Orlando and Tampa VA facilities, and that the most recent treatment records are dated in February 2011.  More recent VA medical records should also be obtained for consideration in the appeal.

The Veteran should also be given another opportunity to identify any non-VA healthcare provider who treated him for his claimed disabilities, including his more recent treatment, such as for his January 2013 knee arthroplasties (at West Orange Orthopaedics).  The AOJ should obtain any records appropriately identified by the Veteran.  

Lastly, the Board notes that in September 2012, the RO denied the claim of service connection for glaucoma.  In December 2012, the Veteran submitted a notice of disagreement concerning such denial.  The Veteran, however, has not been issued a SOC.  Due process requires the issuance of a SOC.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain VA treatment records from the Orlando and Tampa VA facilities dated from February 2011 to the present concerning the issues on appeal.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should also be given another opportunity to identify any non-VA healthcare provider who treated him for his claimed disabilities, including West Orange Orthopaedics.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and ask him whether he underwent total knee arthroplasty of his right and/or left knee.  If so, take appropriate steps to obtain all records concerning the procedure, to include all reports from the West Orange Orthopedics which show he was scheduled for surgery on May 16, 2013..  

4.  After all records and/or responses received are associated with the claims file, the AOJ should arrange for the Veteran to undergo a VA traumatic brain injury examination (which should also specifically include consideration of the post concussive headaches, residuals of TBI), by an appropriate VA physician (such as a specialist in neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI). The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All indicated tests and studies (to include neuropsychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a , Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the Review Evaluation of  Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ). 

(a)  Based on the examination results, the physician is asked to provide an assessment of the current nature and severity of the service-connected residuals of TBI (to include under the revised schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045).  The examiner is requested to identify all associated cognitive impairment, physical impairment, emotional/behavioral dysfunction, and subjective symptoms.

(b)  The physician is asked to specifically address the degree to which the service-connected disability is manifested by facets of (i) cognitive impairment (including memory, attention, concentration, and executive functions); (ii) judgment; (iii) social interaction; (iv) orientation; (v) motor activity; (vi) visual spatial orientation; (vii) subjective symptoms; (viii) neurobehavioral effects; (ix) communication; and (x) consciousness. 

(c)  The physician should further specifically address the severity of the Veteran's post concussive headaches, residuals of TBI, including whether they are (i) characteristic prostrating attacks (and if so the frequency of such attacks) or (ii) if there are frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

(d)  In making his or her assessment, the physician should IDENTIFY ALL comorbid (i) physical, (ii) neurological, and/or (iii) mental disorder(s), and state whether each is shown to be caused by the Veteran's residuals of a head injury.  

(A) If not, then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of a head injury. 

(B) If the manifestations cannot clearly be distinguished, the examiner should clearly so state.

The physician must provide all examination findings, along with the complete explanation for EACH conclusion reached.

5.  After the requested medical record development has been completed, the AOJ should schedule the Veteran for a VA orthopedic examination of the service-connected left and right knee disabilities to determine the current severity of those disabilities.  The entire claims file, to include a complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For EACH KNEE: 

(a)  The examiner should describe the nature and severity of all manifestations of the Veteran's bilateral knee disabilities, to include range of motion studies for each knee.  He or she should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  

(b)  The examiner should also describe, to whatever extent present, there is recurrent subluxation and/or lateral instability, dislocated or removed semilunar cartilage, episodes of locking and/or effusion, and whether ankylosis is present; and, if so, at what degree the knee(s) is ankylosed.  Also if recurrent subluxation or lateral instability is found, the examiner should describe whether such is slight, moderate or severe and then give the reason for such conclusion.

(c)  If the examiner finds that the Veteran has had a knee replacement(s) (prosthesis), the examiner should determine, for EACH involved knee, (i) when such prosthetic replacement of the joint occurred, (ii) whether there are chronic residuals (of severe painful motion or weakness), or (iii) whether there are intermediate degrees of residuals (of weakness, pain or limitation of motion).

(d)  The examiner should also discuss the functional impact of the Veteran's bilateral knee disabilities on ordinary life activities.  

A complete explanation for any opinions expressed should be provided.

6.  Issue the Veteran a SOC concerning the claim of service connection for glaucoma. 

7.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all evidence received since the last supplemental statement of the case.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


